El Juez PeesideNte Se. HeeNÁNdez,
emitió la opinión del tribunal.
h Con fecha 28 de noviembre de 1918 la sociedad profe-sional “W, T. Woodbridge & Company” presentó demanda ante la Corte de- Distrito de San Juan, Sección Primera, contra José Agustín Díaz, reclamándole la suma de $798.53 en ■concepto de honorarios por servicios profesionales que le ha-bía prestado. El demandado compareció y excepcionó la de-manda por la razón de no aducir hechos suficientes para de-terminar una causa de acción. La corte desestimó dicha ex-cepción previa y concedió diez días al demandado para con-testar. El demandado no contestó, y entonces el secretario de dicha corte, a instancia de la demandante, anotó la rebel-día del demandado y registró contra este en 18 de noviem-bre de 1919 una sentencia a favor ele la demandante por la cantidad reclamada y las costas. Esa sentencia ha sido ape-lada por el demandado, quien alega como primer motivo del recurso que la corte cometió error al desestimar la excepción previa, pues si bien en la demanda se consigna que la de-mandante es una sociedad profesional, no se expresa qué clase do profesión ejerce, y en cuanto a los servicios cuyo pago se reclama, si no son profesionales falta la alegación del preeio que es esencial al contrato de arrendamiento de servicios según el artículo 1447 del Código Civil, y si son profesionales falta la alegación del valor razonable de ellos, que exige el artículo 1486 del mismo código, según quedó enmendado por la ley de 24 de febrero de 1906.
*867La demanda enmendada dice textualmente así:
“Trímero: Qne la demandante es una sociedad profesional de-bidamente constituida, con oficinas en San Juan, y el demandado es mayor de edad, propietario y vecino de Humaeao.
“Segundo: Que la sociedad demandante ba prestado a don José Agustín Díaz servicios profesionales rendidos en un examen de la contabilidad y papeles de la ‘Arkadia Sugar Co.,’ y la contabilidad y papeles de la sociedad ‘Díaz y Aboy,’ tocante a varias operaciones de los años 1911 a 1916, inclusives; y varias consultas con los se-ñores Díaz, Aboy y Acuña y la preparación de varios extractos de cuentas, notas, etcétera, según lo pedido por el señor Díaz.
“Tercero: Que la sociedad demandante al prestar estos servicios profesionales ha invertido un crecido número de días, que con los honorarios correspondientes a ellos se especifican así:
“Diez y siete días y medio, que a veinticinco dollars por día hacen cuatrocientos treinta y siete dollars cincuenta centavos. Este tiempo fué invertido por el señor "Wbodbridge y contadores peritos. Y veintitrés días y medio a quince dollars por día hacen trescientos cincuenta y dos dollars cincuenta centavos: Tiempo invertido por contadores ayudantes. Tiempo de taquígrafa: ocho horas a un dollar la hora, hacen ocho dollars; más un telefonema en agosto diez y seis del corriente que costó cincuenta y tres centavos. Que estas cantidades hacen un total de setecientos noventa y ocho dollars y cincuenta y tres centavos, que el demandado adeuda a la sociedad demandante.
“Cuarta: Que la sociedad demandante ha requerido al deudor demandado para que le pague esta suma de setecientos noventa y ocho dollars y cincuenta y tres centavos, que el demandado no ha pagado ni en todo ni en parte, a pesar de los requerimientos hechos.
“Por lo cual, la demandante a la honorable corte suplica: Que en su día y previos los trámites, de ley dicte sentencia condenando al demandado a pagar a la sociedad demandante, por concepto de honorarios profesionales, la suma de setecientos noventa y ocho dollars cincuenta y tres centavos, más las costas, gastos y honora-rios de abogados originados por este procedimiento.”
Las alegaciones transcritas, que debemos aceptar como ciertas para los efectos de la excepción previa alegada, mues-tran que la demandante es una sociedad profesional que prestó servicios profesionales de contabilidad al demandado sin *868precio cierto convenido, pero cuyos servicios según la espe-cificación que de ellos se hace en la demanda montan o valen $798.53 que el demandado adeuda a la sociedad demandante. Tratándose como se trata de servicios profesionales no era necesario que fuera convenido el precio cierto de ellos pues el artículo I486 del Código Civil, según quedó enmendado por la ley de 24 de febrero de 1906, y que es el aplicable al caso, establece que “en cuanto a los servicios profesionales, se estará, para la remuneración de los mismos, a lo convenido entre las partes; y cuándo no hubiere convenio y surgieren diferencias, la parte con derecho a la remuneración podrá redamar y obtener en juicio de la otra parte, ante cualquier corte de jurisdicción competente, el importe razonable de dichos servicios.” Como se vé, a falta de convenio la remu-.neración de los servicios profesionales consistirá en el im-porte razonable de los mismos. La demandante fijó el im-porte de sus servicios profesionales en la suma de $798.53 con especificación de partidas, y en su alegación de que el demandado le adeudaba esa suma está comprendida la de que era razonable, pues de no ser razonable no le era debida. Al considerar una alegación para determinar sus efectos, deberá interpretarse con liberalidad a fin de asegurar abso-luta justicia entre las partes. Artículo 122 del Código de Enjuiciamiento Civil. T de todos modos, según el artículo 142 “en cualquier estado de un pleito la corte no tomará en cuenta algún error o defecto en las alegaciones o proce-dimientos que no afecten a lo esencial de los derechos de las partes, y no se revocará o invalidará ningún fallo por razón de dicho error o defecto.”
La alegación de que el precio reclamado por los servicios no era razonable, podía ser materia de defensa por parte del demandado, el cual también pudo pedir si lo creía necesario, mayor especificación de las partidas de la cuenta de hono-rarios, ejercitando el derecho que le reconoce el artículo 124-del código citado.
*869Las alegaciones de la demanda son bastantes para deter-minar una cansa de acción.
Otro error invoca el apelante para sostener el recurso, y consiste en haberse dictado sentencia en rebeldía en contra de lo dispuesto en el artículo 192, (debe ser 194), párrafo 2°., del Código de Enjuiciamiento Civil, preceptivo de que “si la rendición de una cuenta o la prueba de algún hecho fuere necesaria para fundamentar el fallo de la corte, o dar cumplimiento al mismo, la corte podrá admitir la cuenta, u oir ]a prueba, o a su discreción, disponer el informe previo de peritos. * * * ” No es el número 2o. del artículo 194 del Código de Enjuiciamiento Civil el que gobierna el pro-nunciamiento de la sentencia en el presente caso, sino el No. 1 del mismo artículo, por tratarse de la reclamación de dinero originada por un contrato de arrendamiento de servi-cios que no dejó de ser contrato porque no hubiera precio convenido. •
La sentencia fue dictada dentro de la facultad que concede la ley al secretario de una corte de distrito, contra cuyo ejercicio por el Secretario de la Corte de Distrito do San Juan no ha hecho el apelante impugnación alguna.
Es de confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres..Asociados Wolf, del Toro, Al-drey y Hutchison.